This case was decided in June 1860.
Mereick, J.*
It is undoubtedly a well settled principle of the common law that the occupier, and not the landlord, is bound, as between himself and the public, so far to keep buildings and other structures abutting upon common highways in repair, that *251they may be safe for the use of travellers thereon; and that such occupier is prima facie liable to third persons for damages arising from any defect. Lowell v. Spaulding, 4 Cush. 277. Oakham v. Holbrook, 11 Cush. 299. Regina v. Bucknall, 2 Ld. Raym. 804. Rich v. Basterfield, 4 C. B. 783.
. But the defendants are not in a situation to avail themselves of that principle in defence of this action. Although all the separate parts of their building, consisting of cellars, stalls and disconnected chambers, were leased either at will or for a term of years to many different tenants, yet the defendants had a general supervision over the whole, and had the entire control of the outside doors and outside passage ways, so far as was necessary to enable them to make all necessary repairs; the obligation to do which rested exclusively on them. They also kept the key of the market room, and opened and closed the doors of it at certain fixed hours, conforming however in respect to the time of doing it to the wishes of the tenants. Under these circumstances there was no such occupancy by the tenants as would cast upon them the obligation of keeping the building in repair, or make them responsible to third persons for damages resulting from its defects; but the liability in that particular still continued to rest upon the owner.
Individuals who sustain injuries or suffer loss and damage peculiar and special to themselves, from nuisances created • or obstructions unlawfully placed by another person in a public highway, may maintain an action against him to recover compensation therefor. Stetson v. Faxon, 19 Pick. 147. Smith v. Smith, 2 Pick. 621. Dobson v. Blackmore, 9 Ad. & El. N. R. 991. The defendants therefore are plainly liable to the plaintiff, if they in any way created or caused a public nuisance in the highway adjacent to their estate, by means of which he, while using due care for his own protection and safety, suffered the injury to his person of which he complains. And it makes no difference how or in what manner the nuisance was created, whether it was by removing the snow from their own premises and piling it up in the public street in such an accumulated mass as essentially to interfere with its use and enjoyment, and to impede *252the public travel, or in any other way or by any other means whatever. The same consequences would follow if they erected their building upon the highway, or constructed it so that it would necessarily be a public nuisance there; or if, having properly and lawfully erected and placed it upon their own land, they suffer and allow, it to fall into such waste and decay that it would thereby necessarily become a nuisance and thereby cause an unlawful obstruction to the public travel. In either and all of these cases, they would be liable to prosecution by indictment, and also be responsible to individuals to whom special damage should thereby be occasioned.
But the defendants, as owners and occupants of the land and building abutting upon Boylston Street, are not responsible to individuals for injuries resulting to them from defects and want of repair in the side walk, or by means of snow and ice accumulated by natural causes thereon, although, by ordinances of the city, it is made the duty of abutters, under prescribed penalties, to keep the side walks adjoining their estates in good repair, and seasonably to remove all snow and ice therefrom. Such ordinances are valid, and the work which is enforced under them relieves, to the extent of its cost or value, the city from charges which otherwise it would be necessarily, in discharge of its municipal duties, subjected to. Goddard, petitioner, 16 Pick. 504. For the city is required to keep all duly established highways within its limits in good repair and clear of snow and ice, so that they shall, at all seasons of the year, be safe and convenient for persons passing and travelling thereon. Rev. Sts. c. 25, §§ 1, 3, 24. Loker v. Brookline, 13 Pick. 343. And the city is in no degree exonerated from its obligations in these particulars in consequence of the adoption of ordinances designed and intended effectually to secure the proper application of whatever labor and means are necessary for the accomplishment of that purpose. If therefore there was, at the time when the plaintiff complains that he sustained an injury to his person, any defect or want of repair in the side walk, or if it was so incumbered, by operation of natural causes, by snow and ice as to be dangerous, or not reasonably safe and convenient for travellers *253passing along upon it, their remedy for all damages actually sustained in consequence thereof is exclusively against the inhabitants of the city in their corporate capacity. St. 1850, c. 5, § 1.
It is therefore clear that upon these last grounds this action cannot be maintained; but it must stand continued for trial upon the questions of fact whether the defendants by their unlawful acts or their negligence in constructing or maintaining their building, caused or created a public nuisance in Boylston Street, by means of which special damage was done to the plaintiff in the manner complained of in his declaration.

Case to stand for trial.

A trial was had in September 1860, resulting in a verdict for the defendants.

 Hoar, J. did not sit in this case.